UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/10 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) September 30, 2010 Shares Value COMMON STOCKS(98.2%) CONSUMER DISCRETIONARY(23.4%) Amazon.com, Inc.* $ AutoZone, Inc.* Bed Bath & Beyond, Inc.* Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Ford Motor Co.* Las Vegas Sands Corp.* Ltd. Brands, Inc. Magna International, Inc. McDonald’s Corp. Netflix, Inc.* NIKE, Inc. Class B Polo Ralph Lauren Corp. Class A Priceline.com, Inc.* Starbucks Corp. Target Corp. TJX Companies, Inc. (The) VF Corp. Viacom, Inc. Class B Walt Disney Co. (The) Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES(3.7%) Campbell Soup Co. Hershey Co. (The) Sara Lee Corp. Sysco Corp. ENERGY(2.0%) Chevron Corp. Enterprise Products Partners L.P. FINANCIALS(5.6%) AFLAC, Inc. BlackRock, Inc. Capital One Financial Corp. M&T Bank Corp. PNC Financial Services Group, Inc. Prudential Financial, Inc. HEALTH CARE(19.1%) Aetna, Inc. Allergan, Inc. AmerisourceBergen Corp. Amgen, Inc.* Biogen Idec, Inc.* Bristol-Myers Squibb Co. CIGNA Corp. Express Scripts, Inc.* Hospira, Inc.* Humana, Inc.* Intuitive Surgical, Inc.* Shares Value McKesson Corp. $ Medtronic, Inc. Novartis AG ADR Novo Nordisk A/S ADR St. Jude Medical, Inc.* Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* UnitedHealth Group, Inc. INDUSTRIALS(13.7%) 3M Co. Boeing Co. (The) Canadian National Railway Co. Caterpillar, Inc. CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc.* Expeditors International of Washington, Inc. Koninklijke Philips Electronics N.V. Northrop Grumman Corp. Southwest Airlines Co. Union Pacific Corp. INFORMATION TECHNOLOGY(20.7%) Accenture PLC Class A Agilent Technologies, Inc.* Akamai Technologies, Inc.* Altera Corp. Apple, Inc.* Broadcom Corp. Class A Cognizant Technology Solutions Corp. Class A* Corning, Inc. EMC Corp.* Infosys Technologies Ltd. ADR Intel Corp. International Business Machines Corp. Intuit, Inc.* Marvell Technology Group Ltd.* Motorola, Inc.* NetApp, Inc.* Oracle Corp. Texas Instruments, Inc. Tyco Electronics Ltd. VMware, Inc. Class A* Xerox Corp. MATERIALS(7.1%) Barrick Gold Corp. BHP Billiton Ltd. ADR Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Newmont Mining Corp. 1 Value Line Larger Companies Fund, Inc. September 30, 2010 Shares Value Praxair, Inc. $ TELECOMMUNICATION SERVICES (2.0%) American Tower Corp. Class A * BCE, Inc. UTILITIES(0.9%) Duke Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENTSECURITIES (98.2%) (Cost $156,310,384) Principal Amount Value SHORT-TERM INVESTMENTS(1.7%) REPURCHASE AGREEMENTS (1) (1.7%) $ With Morgan Stanley, 0.18%, dated 9/30/10, due 10/01/10, delivery value $3,200,016 (collateralized by $3,185,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $3,268,606) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,200,000) (1.7%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.1%) NET ASSETS (2) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($184,963,547 ÷ 11,666,419 shares outstanding) $ * Non-income producing. The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. For federal income tax purposes, the aggregate cost was $159,510,384, aggregate gross unrealized appreciation was $27,613,217, aggregate gross unrealized depreciation was $2,311,451 and the net unrealized appreciation was $25,301,766. ADR American Depositary Receipt. 2 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
